ANDERSON, C. J.
(1) The plaintiff received the car from the defendant to repair same gratuitously, and the proof shows that it was injured while he was riding in same for the purpose of ascertaining whether or not the repairs he undertook to make, and had made, were successful. If this was true, and which is not disputed, the trial trip was hut incidental to the repair, and the said trial trip Avas solely in the interest of and for the benefit of the defendant, the oAvner of the car; and plaintiff was, at the time of the collision and injury, still a bailee of the defendant, for his sole benefit, and without reward — a mandatory. This being the case, the plaintiff Avas obligated to the owner of the car only to the exercise of slight care, and was only liable for gross neglect or bad faith. — 5 Cyc. 186; Haynie v. Waring & Co., 29 Ala. 263.
(2) The evidence, however, having established the injury to the car while in the custody of the plaintiff, the burden of proof Avas upon him to show at least that degree of care on his part that the law required of him when the car Avas injured. He simply proved a collision, and from aught that appears it may have resulted solely from his fault and while not in the exercise of even slight care. He had the custody of the car, and was in same when it Avas injured, and should have shown enough facts connected Avith the collision as would have acquitted him of the failure to exercise that degree of care OAving the defendant. — Seals v. Edmondson, 71 Ala. 509.
The defendant having made out a. prima facie case against the plaintiff for the injury to his car, and which *30exceeded in value the plaintiff’s demand, the plaintiff was not entitled to recover, and the trial court erred in refusing defendant’s requested charge, which is on page 10 of the record, and which we mark No. 1. (Why lawyers do not number or letter charges when asked we can’t understand,) We do not agree with counsel for the appellant that this charge should have been given upon the idea that pleas 1 and 2 were proven without dispute. They were not proven, as each of them charges that the plaintiff was at the time of the injury operating the car for his own purpose, and the proof shows that he was operating said car for the benefit of the defendant. Whether or not, however, the defendant was entitled to the general charge upon the idea that he did not prove his special pleas, the judgment entry shows that defendant “pleads the general issue, and, in short, by consent, any. legal defense, and with leave to plaintiff to reply thereto,” and the case seems to have been tried upon the issue of defendant’s right to recoup or set off the injuries sustained by his car in the collision.
(3) As this case must be reversed for the refusal of the defendant’s general charge, it is sufficient to say that the defendant’s requested charge, to the effect that he was not estopped from setting up his cross-demand because he had made partial payments to the plaintiff for repairing the-car, could have been given without error.
The judgment of the city court is reversed, and the cause is remanded.
Reversed and remanded.
McClellan, Sayre, and Gardner, JJ., concur.